                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 JACOB NATHAN SIRECI,

               Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-65

        v.

 VERONICA MABEL GARCIA; DISTRICT
 ATTORNEY MEG HEAP; ASSISTANT DA
 MAGGIE SUMRALL; and RODNEY
 COOPER;

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's May 21, 2019 Report and Recommendation, (doc. 8), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation that Plaintiff has

failed to state a claim upon which relief may be granted. The case is accordingly DISMISSED

without prejudice. The Court further DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 21st day of June, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
